— Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered May 5, 1982, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s motion to be relieved as counsel is granted (see *733Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.